Citation Nr: 1819122	
Decision Date: 03/30/18    Archive Date: 04/05/18

DOCKET NO.  12-02 599	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Buffalo, New York


THE ISSUES

1.  Entitlement to a compensable disability rating prior to August 1, 2016, for acne vulgaris (skin disorder); and, entitlement a disability rating greater than 10 percent from August 1, 2016, for skin disorder.

2.  Entitlement to a disability rating greater than 30 percent for glomerulonephritis with hypertension (kidney disability).  

3.  Entitlement to a total disability rating based on individual unemployability (TDIU) due to service-connected kidney disability.  

4.  Entitlement to service connection for bilateral cataracts, to include as secondary to service-connected kidney disability.  

5.  Entitlement to service connection for diabetes mellitus (diabetes), to include as secondary to service-connected kidney disability.   

6.  Entitlement to service connection for erectile dysfunction (ED), to include as secondary to service-connected kidney disability.  

7.  Entitlement to an initial disability rating greater than 10 percent for residuals of stroke (excluding the period of a temporary total evaluation from November 4, 2013 to June 1, 2014).  

8.  Entitlement to a compensable disability rating for bilateral hearing loss. 

9.  Entitlement to a compensable disability rating for retinopathy associated with kidney disability (retinopathy). 

10.  Entitlement to an initial compensable disability rating for tension headaches associated with kidney disability (headaches). 

11.  Entitlement to an effective date earlier than October 26, 2010 for the grant of service connection for headaches.   

12.  Whether there was clear and unmistakable error in the May 1969 rating decision that denied service connection for headaches.   


REPRESENTATION

Veteran represented by:	John Berry, Attorney


ATTORNEY FOR THE BOARD

J. J. Tang, Associate Counsel


INTRODUCTION

The Veteran served on active duty in the U.S. Army from August 1967 to August 1968.

This case is before the Board of Veterans' Appeals (Board) on appeal from rating decisions by a Regional Office (RO) of the Department of Veterans Affairs (VA).  

In October 2014, the Board remanded issues 1 through 6, listed above, for development, and these issues have been returned to the Board for further appellate proceedings. These issues 1 through 6 are on appeal from a November 2011 rating decision.  Issues 7 through 9, listed above, are on appeal from a November 2014 rating decision.   Issues 10 and 11, listed above, are on appeal from a May 2013 rating decision (with notice provided in April 2014).  Issue 12 is on appeal from a June 2015 rating decision.  

All documents on the Virtual VA paperless claims processing system and the Veterans Benefits Management System (VBMS) have been reviewed.

In an August 2017 rating decision, the RO granted service connection for major depressive disorder and assigned an initial disability rating and effective date.  The Veteran's attorney submitted a timely notice of disagreement as to the effective date and initial rating determinations in November 2017.  The Veterans Appeals Control and Locator System (VACOLS) indicates that the RO has acknowledged receipt of the Veteran's notice of disagreement and that further action in this appeal is pending at the RO.  This situation is distinguishable from Manlincon v. West, 12 Vet. App. 238 (1999) (where a notice of disagreement had not been recognized by the RO).  Because the notice of disagreement has been recognized and additional action is pending, a remand of these matters pursuant to Manlincon is not warranted with regard to these matters. 

In a December 2017 letter, the Veteran's attorney requested a statement of a case in response to the August 2016 notice of disagreement against the RO's prior determination that the Veteran's Form 9 was not timely filed.  However, as discussed in September 2016 and November 2016 VA letters to the Veteran and his attorney, VA has accepted the substantive appeal as timely, and therefore such matter has been resolved.   

As discussed below, the Board has concluded that the facts are sufficient to adjudicate on the merits the matter of entitlement to increased compensation for the skin disorder prior to August 1, 2016.  On the other hand, as discussed in the remand below, the facts are in dispute and further development is warranted with regard to the matter of entitlement to increased compensation for the skin disorder from August 1, 2016.  Therefore, the Board finds that it is valid to decide the issue of entitlement to increased compensation for the skin disorder prior to August 1, and to remand the matter of entitlement to increased compensation for the skin disorder from August 1, 2016.  

The issues of entitlement to rating greater than 10 percent from August 1, 2016 for skin disorder, entitlement to increased compensation for residuals of stroke, and entitlement to a TDIU, are addressed in the REMAND portion of the decision below and are REMANDED to the Agency of Original Jurisdiction (AOJ).


FINDINGS OF FACT

1.  During period prior to August 1, 2016 for the skin disorder, the Veteran's service-connected skin disorder was manifested by at worst deep acne (deep inflamed nodules and pus-filled cysts) affecting less than 40 percent of the face and neck, or deep acne other than on the face and neck; but, deep acne (deep inflamed nodules and pus-filled cysts) affecting 40 percent or more of the face and neck is not shown.  

2.  For the entire appeal period, the Veteran's service-connected kidney disability is manifested by hypertension at least 10 percent disabling under DC 7101; but, constant albuminuria with some edema; or, definite decrease in kidney function; hypertension at least 40 percent disabling under DC 7101; persistent edema and albuminuria with blood urea nitrogen (BUN) 40 to 80 mg percent; creatinine 4 to 8 mg percent; or, generalized poor health characterized by lethargy, weakness, anorexia, weight loss, or limitation of exertion (due to kidney disability); or renal dysfunction requiring regular dialysis, or precluding more than sedentary activity from one of the following: persistent edema and albuminuria; or, BUN more than 80 mg percent; or, creatinine more than 8 mg percent; or, markedly decreased function of kidney or other organ systems, especially cardiovascular (due to kidney disability) is not shown. 

3.  The Veteran's current bilateral cataracts are not etiologically related to service, and such disability was not caused or aggravated by a service-connected disability.

4.  The Veteran's current diabetes mellitus did not manifest in service or to a compensable degree within the first post-service year; such disability is not etiologically related to service; and such disability was not caused or aggravated by a service-connected disability

5.  The Veteran's current erectile dysfunction is not etiologically related to service, and such disability was not caused or aggravated by a service-connected disability.

6.  During the entire period on appeal, the Veteran's measured hearing loss was not shown to be worse than Level I for the right ear and Level I for the left ear.  

7.  During the entire appeal period, the Veteran's retinopathy is manifested by at worst impairment of central visual acuity of at worst 20/40 in one eye; and incapacitating episodes, impairment of visual field, or impairment of muscle function, are not shown. 

8.  During the entire appeal period, the Veteran's headaches are manifested by headaches with prostrating attacks that occur on average less frequently than one attack in 2 months over the last several months; and, headaches with characteristic prostrating attacks averaging one in 2 months over the last several months are not shown.  

9.  The Veteran's claim for service connection for headaches was denied in a May 1969 rating decision; the Veteran's application to reopen the previously denied claim for service connection for headaches was received by VA on October 26, 2010; and, the date on which the claim to reopen was received is later than the date on which entitlement to service connection for headaches arose.  

10.  The Veteran's claim for service connection for headaches was denied in a May 1969 rating decision, this rating decision is final, and the evidence has not established, without debate, that the correct facts, as then known, were not before the RO at the time of the May 1969 rating decision, or that the RO incorrectly applied the applicable laws and regulations existing at the time.


CONCLUSIONS OF LAW

1.  Prior to August 1, 2016, the criteria for entitlement to an increased disability rating of 10 percent for skin disorder, but no higher, have been met.  38 U.S.C. §§ 1155, 5107 (2012); 38 C.F.R. §§ 4.1, 4.2, 4.3, 4.7, 4.10, 4.20, 4.118, Diagnostic Code 7828 (2017).  

2.  For the entire appeal period, the criteria for a disability rating greater than 30 percent for kidney disability have not been met or approximated.  38 U.S.C. §§ 1155, 5107 (2012); 38 C.F.R. §§ 4.1, 4.2, 4.3, 4.7, 4.10, 4.115a, 4.115b, Diagnostic Code 7502 (2017).

3.  The criteria for entitlement to service connection for bilateral cataracts have not been met.  38 U.S.C. §§ 1110, 5107 (2012); 38 C.F.R. §§ 3.102, 3.303, 3.310 (2017).     

4.  The criteria for entitlement to service connection for diabetes mellitus have not been met.  38 U.S.C. §§ 1110, 5107 (2012); 38 C.F.R. §§ 3.102, 3.303, 3.307, 3.309, 3.310 (2017).

5.  The criteria for entitlement to service connection for erectile dysfunction have not been met.  38 U.S.C. §§ 1110, 5107 (2012); 38 C.F.R. §§ 3.102, 3.303, 3.310 (2017).     


6.  For the entire appeal period, the criteria for a compensable disability rating for the service-connected bilateral hearing loss disability have not been met or approximated.  38 U.S.C. §§ 1155, 5107(b) (2012); 38 C.F.R. §§ 4.1, 4.2, 4.3, 4.7, 4.10, 4.85, 4.86, Diagnostic Code 6100 (2017).  

7.  During the entire appeal period, the criteria for a compensable disability rating for retinopathy have not been met or approximated.  38 U.S.C. §§ 1155, 5107 (2012); 38 C.F.R. §§ 3.321, 4.1, 4.2, 4.3, 4.7, 4.10, 4.20, 4.25, 4.75, 4.76, 4.79, Diagnostic Codes 6006, 6066 (2017).

8.  During the entire appeal period, the criteria for a compensable disability rating for headaches have not been met or approximated.  38 U.S.C. §§ 1155, 5107(b) (2012); 38 C.F.R. §§ 4.1, 4.2, 4.3, 4.7, 4.10, 4.20, 4.124a, Diagnostic Code 8100 (2017).  

9.  The criteria for an effective date earlier than October 26, 2010 for the grant of entitlement to service connection for headaches have not been met.  38 U.S.C. § 5110 (2012); 38 C.F.R. § 3.400 (2017).

10.  The May 1969 rating decision that denied service connection for tension headaches was not clearly and unmistakably erroneous.  38 U.S.C.A. §§ 5109A (2012); 38 C.F.R. § 3.105 (2017).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Compliance with Prior Remand

In October 2014, the Board remanded the issues pertaining to acne, kidney disability, erectile dysfunction, cataracts, and diabetes mellitus, and directed the AOJ to obtain any copies of the Veteran's December 2013 VA examinations.  Though the Board noted, based on the March 2014 supplemental statement of the case, that there were potentially outstanding December 2013 VA examination reports regarding acne vulgaris and regarding kidney disability, on further review of the record, to include the March 2014 supplemental statement of the case, the record shows that it was actually December 2013 VA treatment record findings to which the March 2014 supplemental statement of the case referred.  Further, in a July 2016 VA memorandum, the AOJ outlined steps taken to obtain potentially outstanding December 2013 VA examinations, and the AOJ concluded after multiples attempts to find such alleged examinations, that no such examinations exist.  The Board concludes there are no outstanding December 2013 VA examinations pertaining to acne or kidney disability.  No further action was required from VA with regard to this directive.  The Board also directed the AOJ to obtain updated VA treatment records, and the AOJ did so.  The Board also directed the AOJ to contact the Veteran and request that he identify treatment providers for his disabilities on appeal since March 2014, and the AOJ did so by letter in July 2015, and the AOJ obtained identified relevant records.  

The Board also directed the AOJ to obtain addendum opinions regarding the etiology of diabetes mellitus, erectile dysfunction, and cataracts, and the AOJ did so in August 2016, and each examiner provided the requested information.  The Board also directed the AOJ to afford the Veteran with VA examinations to determine the severity of his kidney disability and skin disability.  The Veteran was afforded such examinations in August 2016, and each examiner provided the requested information.  The AOJ later issued the Veteran a supplemental statement of the case.  For these reasons, the Board's prior remand instructions have been substantially complied with.  See Stegall v. West, 11 Vet. App. 268, 271 (1998).

Duties to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA) and implementing regulations impose obligations on VA to provide claimants with notice and assistance.  38 U.S.C. §§ 5102, 5103, 5103A, 5107 (2012); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2017).  

VA's duties to notify and assist claimants under the VCAA do not apply to applications alleging CUE.  Parker v. Principi, 15 Vet. App. 407 (2002); Livesay v. Principi, 15 Vet. App. 165, 179 (2001) (en banc).  Therefore, no discussion of VCAA duties to notify or assist is necessary regarding the CUE issue.  Regarding the matter of an earlier effective date for headaches, the pertinent facts are not in dispute as discussed below.  There is no additional information or evidence that could be obtained to substantiate the claim, and the VCAA is not applicable.  See Wensch v. Principi, 15 Vet. App. 362, 368 (2001) (citing Dela Cruz v. Principi, 15 Vet. App. 143 (2001)).  

To the extent the Veteran's attorney has recurrently submitted general allegations that VA has not satisfied its duty to notify and assist, such as in the attorney's general boilerplate addendums to Form 9s, the Board concludes that such general allegations fail to identify specific due process errors in the Veteran's specific case, and such general allegations have no merit.  

The Board acknowledges that the Veteran's most recent VA examination for the kidney disability in August 2016 noted that the Veteran has hypertension associated with the kidney disability, but the VA examiner did not provide blood pressure readings that day.  The issue of entitlement to an increased rating for the kidney disability in part turns on the Veteran's predominant diastolic pressure, as discussed below.  However, remand for a new VA examination to obtain blood pressure readings is not necessary, as there are extensive VA and private treatment records, to include dating around the time of the August 2016 VA examination, that show blood pressure readings, and such records are sufficient for the Board to make an informed determination as to this matter, in conjunction with the August 2016 VA examination.  This examination report, in conjunction with the treatment records, provide enough detail for purposes of rating the kidney disability, and therefore such examination is not rendered inadequate.  

The Veteran in this case has not referred to any other deficiencies in either the duties to notify or assist with regard to the issues addressed in this decision; therefore, the Board may proceed to the merits of the claims.  See Scott v. McDonald, 789 F.3d 1375, 1381 (Fed.Cir. 2015, cert denied, U.S.C. Oct.3, 2016) (holding that "the Board's obligation to read filings in a liberal manner does not require the Board....to search the record and address procedural arguments when the [appellant] fails to raise them before the Board"); Dickens v. McDonald, 814 F.3d 1359, 1361 (Fed. Cir. 2016) (applying Scott to an appellant's failure to raise a duty to assist argument before the Board).

The Board has reviewed all of the evidence in the Veteran's claims file.  Although the Board has an obligation to provide adequate reasons and bases supporting this decision, there is no requirement that the evidence submitted by the Veteran or obtained on his behalf be discussed in detail.  Rather, the Board's analysis below will focus specifically on what evidence is needed to substantiate the claim and what the evidence in the claims file shows, or fails to show, with respect to the claim.  See Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000) and Timberlake v. Gober, 14 Vet. App. 122, 128-130 (2000).

Earlier Effective Date for Headaches 
and CUE in the May 1969 Rating Decision

Generally, the effective date of an evaluation and award of compensation will be the date of receipt of the claim or the date entitlement arose, whichever is the later.  See 38 U.S.C.A. § 5110; 38 C.F.R. § 3.400. 

Here, the Veteran contends that an effective date earlier than October 26, 2010 is warranted for the grant of service connection for tension headaches.  Here, a claim for service connection for tension headaches was denied in a May 1969 rating decision, based on the determination that there was no current headache disability, and the Veteran received notice of this determination in May 1969.  The Veteran did not submit a notice of disagreement against this May 1969 determination, and there was no evidence or information received within one year of its issuance that was new and material to the claim for service connection for tension headaches.  Thus, the May 1969 rating decision, which denied the claim for service connection for tension headaches, is final.  38 U.S.C. § 4005(c) (1964); 38 C.F.R. §§ 3.104, 19.118, 19.153 (1969).  

As reflected in the Veteran's attorney's January 2015 letter, the Veteran's argument for entitlement to an earlier effective date is essentially based on the argument that there was CUE in a May 1969 rating decision which denied service connection for headaches.  If the Board concludes that there was CUE in this rating decision, then the May 1969 rating decision's finality is vitiated.  For the purpose of authorizing benefits, the rating or other adjudicatory decision which constitutes a reversal of a prior decision on the grounds of CUE has the same effect as if the corrected decision had been made on the date of the reversed decision.  38 C.F.R. § 3.105(a).  Accordingly, to make this determination regarding whether an earlier effective date is warranted, the Board will first consider whether there was CUE in the May 1969 rating decision that denied service connection for headaches.  

CUE is a very specific and rare kind of "error."  It is the kind of error, of fact or of law, that when called to the attention of later reviewers compels the conclusion, to which reasonable minds could not differ, that the result would have been manifestly different but for the error.  Simply to claim CUE on the basis that previous adjudications had improperly weighed and evaluated the evidence can never rise to the stringent definition of CUE.  Similarly, to the extent that the Veteran's attorney argues general errors in his January 2015 letter and other letters, such as broad-brush allegations of "failure to follow the regulations" or "failure to give due process," or any other general, nonspecific claim of "error" cannot rise to the definition of CUE.  Fugo v. Brown, 6 Vet. App. 40, 43-44 (1993).  In addition, failure to address a specific regulatory provision involves harmless error unless the outcome would have been manifestly different.  Id. at 44.

If a Veteran wishes to reasonably raise a claim of CUE, there must be some degree of specificity as to what the alleged error is and, unless it is the kind of error that, if true, would be CUE on its face, persuasive reasons must be given as to why one would be compelled to reach the conclusion, to which reasonable minds could not differ, that the result would have been manifestly different but for the alleged error.  Bustos v. West, 179 F.3d 1378, 1381 (Fed. Cir. 1999), cert. denied, 528 U.S. 967 (1999); Fugo, 6 Vet. App. at 43-44.  If the error alleged is not the type of error that, if true, would be CUE on its face, if the veteran is only asserting disagreement with how the RO evaluated the facts before it, or if the veteran has not expressed with specificity how the application of cited laws and regulations would dictate a "manifestly different" result, the claim must be denied or the appeal to the Board terminated because of the absence of legal merit or the lack of entitlement under the law.  Luallen v. Brown, 8 Vet. App. 92 (1995); Caffrey v. Brown, 6 Vet. App. 377, 384 (1994).  Further, the extent that the Veteran's attorney argued in the January 2015 letter that VA did not provide an examination under the duty to assist, any failure on the part of the VA in the duty to assist cannot constitute CUE.  See Cook v. Principi, 318 F.3d 1334, 1346 (Fed. Cir. 2003).  Nonetheless, the Board notes that VA provided the Veteran with a VA examination in December 1968, as is reflected in the record and in the May 1969 rating decision narrative.

The Board also notes that the Veteran's attorney argues in part in the January 2015 letter that there is CUE in the May 1969 rating decision because VA did not state why medical evidence of a current disability did not exist.  To very sympathetically read the Veteran's attorney's statement here:  To the extent that the Veteran's attorney may be essentially alleging medical error by the May 1969 medical professional who performed the May 1969 VA examination, such allegation cannot constitute adjudicative error on the part of a VA adjudicator under 38 C.F.R. § 3.105, and as such, does not pertain to any error of fact or law on the part of the VA adjudicator, as any such alleged error would be a medical error.  

Here, in the January 2015 letter, the Veteran's attorney alleges that an earlier effective date is warranted because there was CUE in the May 1969 rating decision which denied service connection for headaches. The attorney's essential contention is that the evidence of record at the time of the May 1969 rating decision warranted a grant of service connection for headaches. The Veteran's attorney noted that the May 1969 rating decision denied service connection for headaches was based on a lack of medical evidence of a current disability.  The Veteran's attorney references the Veteran's service treatment records which showed tension headaches in service.  The Veteran's attorney argues that there is CUE in the May 1969 rating decision because the Veteran filed his claim for service connection for headaches within one year after separation from service and because headaches were shown in service in the service treatment records.  The Veteran's attorney further argues that there is CUE because the Veteran's complaints of tension headaches are sufficient for a finding of a current disability.  

The evidence of record that is relevant to the claim for service connection for headaches, and that was of record at the time of the May 1969 rating decision, includes service treatment records showing in-service complaints of headaches and an in-service diagnosis of tension headaches.  The record also includes the Veteran's September 1968 Form 21-52e, in which the Veteran stated under the section "nature of sickness, disease, or injuries for which claim is made and date each began":  "Headaches [September 1967] and all other disabilities of record."  No post-service treatment providers for headaches was noted in this claim form, and no treatment records showing treatment for headaches was submitted by the Veteran by the time of the May 1969 rating decision.   The Veteran was afforded a VA examination in December 1968, in which there is no lay report from the Veteran regarding any headache symptoms during the subjective history interview.  On examination, the VA examiner noted that the head is normal and that neurological is normal.   

The claim for service connection for tension headaches was denied in a May 1969 rating decision, based on the AOJ's determination that there was no present headache disability.  The May 1969 rating decision noted that tension headaches were not found on the last VA examination, and the rating decision also expressly noted that while the Veteran was hospitalized in service, he gave a history of tension headaches and this diagnosis was included as having incurred in the line of duty.

There is a three-pronged test to determine whether CUE is present in a prior determination: (1) "[e]ither the correct facts, as they were known at the time, were not before the adjudicator (i.e., more than a simple disagreement as to how the facts were weighed or evaluated) or the statutory or regulatory provisions extant at the time were incorrectly applied," (2) the error must be "undebatable" and of the sort "which, had it not been made, would have manifestly changed the outcome at the time it was made," and (3) a determination that there was CUE must be based on the record and law that existed at the time of the prior adjudication in question.  Damrel v. Brown, 6 Vet. App. 242, 245 (1994) (quoting Russell v. Principi, 3 Vet. App. 310, 313-14 (1992) (en banc)).

Here, the facts were known and were before the adjudicator at the time of the May 1969 rating decision, as the rating decision reflects the RO's acknowledgement of the Veteran's in-service tension headaches, the Veteran's claim for benefits for the same, received by VA within one year after discharge, and the lack of evidence to show a current headache disability on the December 1968 VA examination.  The Veteran and his attorney have offered no argument that the RO made an error of law, to include any argument as to any error in applying 38 U.S.C. § 1110 (previously 38 U.S.C. § 310) or in applying 38 C.F.R. § 3.303(a).  In this case, the Veteran and his attorney have essentially argued that the RO weighed or evaluated the evidence before it incorrectly when the RO determined that there was no current headache disability.  Accordingly, neither the Veteran, his attorney, nor the record reveals an error on the part of the RO that, had it not occurred, would have supported a different outcome.  For these reasons, CUE is not shown.  Damrel, 6 Vet. App. at 245; Fugo, 6 Vet. App. at 43-44.    

Now the Board will consider whether an effective date prior to October 26, 2010, and after the May 1969 final rating decision, is warranted.  

A claim or an application to reopen a previously denied claim may be filed by paper submission, electronic filing, or phone call.  See 38 C.F.R. § 3.155(b)(1) (providing that an intent to file a claim can be submitted by way of saved electronic application, written intent on a prescribed intent to file a claim form, or oral intent communication to designated VA personnel and recorded in writing); see also Moody v. Principi, 360 F.3d 1306, 1310 (Fed. Cir. 2004) (VA has the responsibility of determining when an informal claim has been filed).  

The law provides that a submission can only be read as a claim for benefits if the submission demonstrates the claimant's intent to seek benefits for the identified symptoms or disability. See e.g., Brokowski v. Shinseki, 23 Vet. App. 79, 84 (2009); Criswell v. Nicholson, 20 Vet. App. 501 (2006); Brannon v. West, 12 Vet. App. 32, 35 (1998).  However, the mere presence of medical evidence of a disability does not establish an intent on the part of the [claimant] to seek benefits for a disability.  See Talbert v. Brown, 7 Vet. App. 352 (1995) (holding that "[t]he 'liberal reading' requirement does not require the Board to conduct an exercise in prognostication, but only requires that it consider all issues reasonably raised by the appellant's substantive appeal...there must be some indication in the appellant's [substantive appeal] that he wishes to raise a particular issue before the Board.  The indication need not be expressed or highly detailed; it must only reasonably raise the issue.".  

After the May 1969 decision, the Veteran submitted a statement, received by VA on October 26, 2010, in which the Veteran claimed VA disability compensation benefits for headaches.  The AOJ construed the Veteran's October 26, 2010 statement as an application to reopen, and the AOJ reopened the claim in a November 2011 rating decision.  During the appeal period for service connection for headaches, in a May 2013 rating decision (notice thereof in April 2014), the AOJ the claim for service connection for headaches and assigned an effective date of October 23, 2010 and an initial disability rating.  

The Board finds no communications from the Veteran or any authorized representative prior to October 26, 2010 and after the May 1969 final rating decision that may be considered a formal or informal claim.  The Board acknowledges that there is evidence of record prior to October 26, 2010 that indicates headache symptoms and treatment thereof.  However, as discussed above, the May 1969 rating decision, which denied service connection for headaches, is final.  Further, medical evidence of a disability alone does not show an indication of the Veteran's intent to seek benefits for that disability.  

The Board is bound by the law, and in this case there are no communications prior to October 26, 2010 and after the May 1969 final rating decision from the Veteran or from any authorized representative that demonstrates an intent to seek VA benefits for his headaches.  Based on the above, the earliest effective date for the grant of service connection for PTSD is October 26, 2010, the date of receipt of the Veteran's application to reopen for service connection for headaches.  38 C.F.R. § 3.400.  




Skin Disorder Evaluation

The Veteran's service-connected skin disorder (diagnosed as acne vulgaris) is currently evaluated as noncompensable prior to August 1, 2016, and as 10 percent disabling from August 1, 2016, under 38 C.F.R. § 4.118, Diagnostic Code (DC) 7828.  The Veteran contends that such ratings do not accurately depict the severity of his disability.  Evaluation under DC 7828 is proper as this code expressly contemplates the Veteran's diagnosis and symptomatology.  

Under DC 7828, a noncompensable disability rating is warranted for superficial acne (comedones, papules, pustules, superficial cysts) of any extent.  A 10 percent disability rating is warranted for deep acne (deep inflamed nodules and pus-filled cysts) affecting less than 40 percent of the face and neck, or; deep acne other than on the face and neck.  The maximum 30 percent disability rating is warranted for deep acne (deep inflamed nodules and pus-filled cysts) affecting 40 percent or more of the face and neck.  Or acne may be rated as disfigurement of the head, face or neck (DC 7800) or scars (DC's 7801, 7802, 7803, 7804, 7805), depending upon the predominant disability.  As discussed further below, the predominant disability is acne in the form of nodules and cysts during the appeal period prior to August 1, 2016, and scars due to acne and disfigurement of the head, face or neck due to acne are not shown during the appeal period.  Thus, the Board will evaluate the skin disorder under DC 7828, as follows. 

During the appeal period prior to August 1, 2016, the Veteran's service-connected skin disorder is manifested by deep acne (deep inflamed nodules and pus-filled cysts) affecting less than 40 percent of the face and neck, or; deep acne other than on the face and neck. 

Here, the Veteran has credibly reported deep and painful acne bumps or cysts on his body in areas other than his neck and face during this period.  For instance, as noted in the December 2011 letter from the Veteran's attorney, the Veteran is noted as reporting "cysts" which are infected and painful, on his shoulders, back, and sides.  Further, on VA examination in August 1, 2016 , the Veteran reported that he has had "boils" on the thigh, back, and arm.  Though the Veteran's skin disability is not always active or noted in his treatment records, the Veteran's VA treatment records did show nodules on his back in March 2011.  The VA provider noted two nodules (1-2cm in diameter) on his back with distinct borders, with tenderness on palpation.  Also, a February 2012 VA treatment record shows that the provider noted one epidermal cyst "in the Veteran's scalp" and two cysts on his lower left ribcage.  Further, in a March 2013 VA treatment record, the Veteran is noted as having a sebaceous cyst on his anterior chest wall on the left side, which he had apparently squeezed.  

Notably, the medical evidence has attributed such observed symptoms of "boils" or "cysts" to his service-connected acne disability.  Specifically, on VA examination in August 1, 2016 , the Veteran reported that he has "boils" on the thigh, back, and arm, and the VA examiner diagnosed this disability as acne vulgaris.  The examiner found that the Veteran has deep acne (deep inflamed nodules and pus-filled cysts) which affects body areas other than the face and neck.  The Board notes that though the Veteran's reports were noted in an August 1, 2016 VA examination, his reports and the VA evidence tends to indicate that such observable symptoms were present prior to August 1, 2016.  The Board finds that these discussed reports as to skin symptoms are credible.

Given this medical evidence and given the Veteran's credible reports of bumps on different parts of his body other than his neck and face (and the medical evidence shows one cyst on the scalp) during the entire appeal period prior to August 1, 2016, the criteria for a 10 percent rating have been met under DC 7828 during this period.  On the other hand, though the Veteran has a history of acne on his face prior to the appeal period, during the appeal period, the medical evidence does not show, and the Veteran has not reported, that the skin disorder affects his face and/or neck.  Thus, deep acne affecting 40 percent or more of the face and neck is not shown at any point during the appeal period, and the criteria for a rating greater than 10 percent have not been met or approximated under DC 7828.  

The Board acknowledges that no acne vulgaris was shown on VA examination in December 2010.  However, there is no indication that this VA examination was performed when the Veteran's skin disease was active.  The Board finds that the December 2010 VA examination represents a brief remission the skin disability. 

To the extent that the evidence shows scars on the Veteran's right shoulder and upper back, the Board notes that the Veteran has a history of multiple injuries, to include of his back, as reported and shown in the December 2010 VA examination for example.  His private treatment records from Chenango Memorial, dated in 2008 also show a medical history of back surgery and shoulder surgery.   The December 2010 VA examiner noted that the scars are scars due to laceration, wound, or burn.  Also, to the extent the Veteran has a scar on his left eyebrow, the Veteran reported in a May 1998 VA examination that this scar is from a trauma to his left eyebrow (unrelated to acne).  The Board will consider only scarring that has been medically attributed to the Veteran's skin disorder when rendering the evaluation for the same.  See Mittleider v. West, 11 Vet. App. 181, 182 (1998).  

The Board acknowledges that prior to the appeal period, the Veteran has reported acne with residual scarring on his back along with sebaceous cysts, for example as shown in a May 1998 VA examination.  However, there is no evidence of scarring attributable to skin disorder during the appeal period.  For instance, the Veteran was afforded a VA examination in December 2010 to determine the nature and severity of any acne vulgaris, to include any residual scarring.  The Veteran denied facial scars, and the examiner noted that the Veteran had no gross distortion or asymmetry of the head, face or neck.  The examiner noted that there is no evidence of acne vulgaris and no evidence of facial scars.  Also, in the August 2016 VA examination, the examiner noted that there was no scarring due to the Veteran's acne.  Because no scarring due to skin disorder is shown during the appeal period, no evaluation under any of the diagnostic codes pertaining to scars is warranted in this case. 

Kidney Disability Evaluation

The Veteran's kidney disability, is currently rated as 30 percent disabling for the entire appeal period under 38 C.F.R. § 4.115b, DC 7502.  The Veteran's hypertension was granted service connection and evaluated as part and parcel of his kidney disability in a Mary 1992 rating decision.  DC 7502, which pertains to chronic nephritis, expressly contemplates the Veteran's diagnosis and symptomatology, to include his hypertension, and therefore it is proper to evaluate the Veteran's kidney disability under this code.  

Under DC 7502, nephritis is rated as renal dysfunction.  Under the formula for rating renal dysfunction, a 30 percent rating is warranted due to albumin constant or recurring with hyaline and granular casts or red blood cells; or, transient or slight edema or hypertension at least 10 percent disabling under DC 7101. 

A 60 percent rating is warranted where there is constant albuminuria with some edema; or, definite decrease in kidney function; or, hypertension at least 40 percent disabling under DC 7101.  An 80 percent rating requires persistent edema and albuminuria with blood urea nitrogen (BUN) 40 to 80 mg percent; or, creatinine 4 to 8 mg percent; or, generalized poor health characterized by lethargy, weakness, anorexia, weight loss, or limitation of exertion.  A 100 percent evaluation is assigned for renal dysfunction requiring regular dialysis, or precluding more than sedentary activity from one of the following: persistent edema and albuminuria; or, BUN more than 80 mg percent; or, creatinine more than 8 mg percent; or, markedly decreased function of kidney or other organ systems, especially cardiovascular.  § 4.115a.  

Under DC 7101, hypertension with diastolic pressure predominantly 100 or more, or; systolic pressure predominantly 160 or more, or; for an individual with a history of diastolic pressure predominately 100 or more who requires continuous medication for control, warrants a 10 percent disability rating.  Hypertension with diastolic pressure predominantly 120 or more warrants a 40 percent disability rating.  38 C.F.R. § 4.104.  

The Board acknowledges that the Veteran has provided multiple lay reports during the entire appeal period contending that many symptoms and functional impairments are attributable to his kidney disability.   For instance, in his October 2010 statement, the Veteran reported that his kidney disability has gotten worse.  He also stated that his blood pressure has increased.  He reported that his body constantly aches and that he has become increasingly more fatigued and his appetite has decreased.   For example, in the August 2016 VA examination, he stated that he urinates frequently, and he asserts that this is attributable to his kidney disability.  The Veteran also asserted in a December 2010 Form 21-8940 that the medications taken for his service-connected disabilities "leave me unable to function."  For another example, the Veteran also asserted in an October 2010 statement that his kidney disability has caused his body to constantly ache, and to have increased protein and blood in his urine.  He also contended that his kidney disability has caused him to be increasingly more fatigued and his appetite has decreased.  He reported in a February 2011 statement that he has a hard time sleeping, and that his blood pressure medication makes him dizzy.   The Veteran has also reported urinary incontinence and other urinary voiding issues during the appeal period, such as in a November 2012 VA treatment record.  

The Veteran is competent to report his observations and symptoms.  However, the medical evidence during the appeal period shows that the Veteran has many other separately service-connected disabilities and many other nonservice-connected disabilities, to include gastrointestinal reflux disease, diabetes mellitus, and heart disability.  The identification of renal functional impairment and testing thereof, and the identification of which symptoms may be attributed to the Veteran's kidney disability, are medical matters beyond the knowledge of a lay person.  The record does not indicate that the Veteran has medical expertise or training.  Thus, his contentions that all of his reported symptoms, to include all of his alleged renal functional impairments and subjectively reported side effects of his service-connected disability medication, can be attributed to his service-connected kidney condition are also not competent evidence.  Similarly, though the Veteran is competent to attest to swelling, the Veteran's lay diagnosis of the medical condition of edema attributable to kidney disability, also is not competent evidence.  Similarly, his subjective contentions that he has had renal functional impairment (e.g., alleged "borderline" renal function or "increased protein" in his urine or that his kidneys have "shut down") or blood pressure "through the roof" during the entire appeal period, when asserted without clinical testing evidence to support such contentions, are also not competent evidence.  See Jandreau v. Nicholson, 492 F.3d 1372 (2007); Kahana v. Shinseki, 24 Vet. App. 428, 438 (2011).  Thus, these lay opinions by the Veteran have no probative value. 

On the other hand, the medical evidence, specifically to include the VA examinations, shows that it is possible to differentiate which symptoms and functional impairments may be attributable, at least in part, to his kidney disability.  Therefore, below, the Board will consider only the symptoms shown by the competent medical evidence as being medically attributable to his kidney disability in rendering an evaluation for the same.  See Mittleider v. West, 11 Vet. App. 181, 182 (1998).  

To the extent that the Veteran reports "borderline" renal function because he was told as such by a doctor, as reflected in a May 2000 statement prior to the appeal period, the Board acknowledges that the Veteran is competent to report a contemporaneous medical opinion.  However, any such medical opinion has no probative value for rating purposes, as it provides no clinical  information as to actual level of renal impairment and it provides no explanation as to what "borderline" function actually means.  Further, such opinion was apparently reported to the Veteran years prior to the current appeal period. 

During the entire appeal period, the evidence shows that the Veteran's service-connected kidney disability is manifested by at worst hypertension at least 10 percent disabling under DC 7101.  The Veteran's VA treatment records and private treatment records dating during the appeal period show hypertension with diastolic pressure predominantly 100 or more, or; systolic pressure predominantly 160 or more, or; for an individual with a history of diastolic pressure predominately 100 or more who requires continuous medication for control. 
 
On the other hand, however, though the Veteran is noted in the medical evidence, such as in the August 2016 VA examination, has having recurring albumin, there is no competent evidence during the appeal period of constant albuminuria with some edema.  Indeed, to the extent the Veteran has contended that he has edema due to his kidney disability, there is no medical evidence to show that there is any edema medically attributable to the kidney disability during the appeal period.  

Further, there is no medical evidence to show definite decrease in kidney function during the appeal period.  The Board acknowledges that the Veteran has reported that he was admitted to the VA hospital for renal failure on November 4, 2013.  The VA admission notes on that day show that he was admitted for acute kidney insufficiency.   He was discharged on November 9, 2013.  However, the contemporaneous medical evidence shows that the Veteran did not have full renal failure, and that this episode of definite decrease in kidney function was acute and temporary.  For instance, the VA treatment records during this hospitalization show that though the Veteran was admitted for renal failure, during this admission, as reflected in a November 7, 2013 note, the Veteran's renal condition is shown as improved, his renal labs were noted as improving.  The physician noted that with regard to his admission diagnosis of acute kidney insufficiency, given the Veteran's prompt response to treatment and the lack of urine sediment, the Veteran "likely has prerenal failure."  The Veteran's kidney insufficiency resolved during the hospital admission, as reflected in a November 9, 2013 VA treatment note.  The November 8, 2013 Discharge Summary notes that the Veteran had an acute kidney injury, due to poor PO intake.  It is noted that he did well on oral diabetic/ cardiac diet.   

This one incident of acute "prerenal failure" during the appeal period shows at worst a brief worsening of severity in the Veteran's kidney disability.  The Board notes that just prior to this November incident, the Veteran's renal function was shown in the VA treatment records as normal, for example as reflected in an August 2013 VA treatment record.  Also, after this November incident, the November 2013 VA treatment records show that he was assessed with acute kidney failure, and he was provided a renal consult and dialysis.   The VA treatment records, such as those in December 2013, show that the Veteran was hospitalized for "acute renal failure" and stroke, and there is no indication that the Veteran's renal failure continued or that he required regular dialysis after his discharge from the hospital.  In a VA nephrology note in July 2016, the Veteran was referred due to proteinuria, which the physician noted was not high grade and was in the non-nephrotic range.  She noted there is no need for a renal biopsy at this point.  There is no decrease of renal function noted.  

Given the remaining medical evidence, to include the medical evidence dating after this acute incident of renal insufficiency, which shows no definite decrease in kidney function overall, the Board concludes that this was a temporary worsening of kidney function, and that the Veteran's overall disability picture is contemplated by the 30 percent rating.    

Further, the competent evidence during the appeal period does not show diastolic pressure predominantly 120 or more.  Indeed, the Veteran's diastolic pressure is nearly always shown as being less than 100 during the entire appeal period in his extensive VA treatment records and in private treatment records during the appeal period, except for very rare occasions, such as in an October 2010 private treatment record showing diastolic pressure of 117, or such as in a July 2015 private treatment record showing diastolic pressure of 100, which are nonetheless less than 120.    
Accordingly, hypertension at least 40 percent disabling under DC 7101 is not shown.  

Further, persistent edema and albuminuria with blood urea nitrogen (BUN) 40 to 80 mg percent; creatinine 4 to 8 mg percent; or, generalized poor health characterized by lethargy, weakness, anorexia, weight loss, or limitation of exertion (due to kidney disability), is not shown by the medical evidence.  Also, as discussed above, renal dysfunction requiring regular dialysis, or markedly decreased function of kidney or other organ systems, especially cardiovascular [due to kidney disability] is also not shown by the competent evidence. 

For instance, the August 2016 VA examination noted that in July 2016, laboratory studies showed normal BUN results and normal EGFR results.  The August 2016 VA examination shows that the Veteran's renal dysfunction's signs and symptoms are recurring albuminuria and hypertension.  Significantly, the August 2016 VA examiner noted that the Veteran's kidney disability resulted in no functional impact.  
On VA examination in May 2012, the examiner noted that the Veteran has no renal dysfunction and no urinary issues associated with the kidney disability during the appeal period.  The examiner noted the BUN, Creatinine, and EGFR showed normal results.  Also, in a December 2010 VA examination, the examiner noted that the Veteran shows no signs of kidney failure, and that this condition is stable since onset.  The examiner noted that there is no history of urinary symptoms associated with the genitourinary disability.  

For these reasons, the criteria for a rating greater than 30 percent for kidney disability under DC 7502 have not been met or approximated, and an increased rating is not warranted for the entire appeal period.  

The Board acknowledges that the August 2016 VA examination noted impairment of the ureter (as in a current or past location of kidney calculi) as a symptom of the Veteran's kidney disability.  The Board notes that DC 7511, which pertains to stricture of the ureter, provides a 30 percent maximum evaluation for such disability, rated on the basis of hydronephrosis, except for recurrent stone formation.  DC 7509, which pertains to hydronephrosis provides evaluations based on renal dysfunction or based on the frequency of colic attacks, with a maximum of 30 percent for colic attacks.  A rating greater than 30 percent is not warranted under either DC 7511 or DC 7509, as both codes allow a maximum of 30 percent.  

Bilateral Hearing Loss Evaluation

The Veteran's service-connected bilateral hearing loss disability is currently evaluated as noncompensable for the entire appeal period under Diagnostic Code (DC) 6100 (hearing impairment).  The Veteran contends that this evaluation does not accurately depict the severity of his bilateral hearing loss and that his hearing loss has gotten worse.  DC 6100 contemplates the Veteran's diagnosis and symptoms of hearing impairment, and thus the Veteran is appropriately rated under DC 6100.  No other codes are for application.  

Evaluations of hearing loss must be conducted by a state-licensed audiologist and are based upon organic impairment of hearing acuity as measured by the results of a Maryland CNC speech discrimination test, together with the average hearing threshold level as measured by puretone audiometry tests in the frequencies of 1000, 2000, 3000, and 4000 hertz.  38 C.F.R. § 4.85(a) and (d).

To evaluate the degree of disability for service-connected bilateral hearing loss, the rating schedule establishes eleven auditory acuity levels, designated from level I, for essentially normal acuity, through level XI, for profound deafness.  38 C.F.R. § 4.85, DC 6100.  The assignment of disability ratings for hearing impairment is derived by mechanical application of the rating schedule to the numeric designations assigned after audiometric testing results are rendered.  See Lendenmann v. Principi, 3 Vet. App. 345, 349 (1992).

The numeric designation of impaired efficiency (I through XI) will be determined for each ear by applying the appropriate table as required by 38 C.F.R. § 4.85 or 
§ 4.86.  In Table VI, the percent of discrimination resulting from the controlled speech discrimination tests, located along the vertical axis, is compared with the puretone threshold average, located along the horizontal axis.  In Table VIA, only the puretone threshold average is used.  The puretone threshold average is the sum of the puretone thresholds at 1000, 2000, 3000, and 4000 hertz, divided by four.  38 C.F.R. § 4.85.  The numeric designations resulting from Table VI or Table VIA are then matched between the "better" ear and the "poorer" ear on Table VII to determine the Veteran's disability rating under DC 6100.  38 C.F.R. § 4.85.

When there is an exceptional pattern of hearing impairment under 38 C.F.R. § 4.86(a), defined as when the puretone threshold at each of the four specified frequencies (1000, 2000, 3000, and 4000 Hertz) is 55 decibels or more, the rating will be determined pursuant to the Roman numeral designation for hearing impairment from either Table VI or Table VIA, which ever results in the higher numeral.  Also, each ear will be evaluated separately in this regard.  Here, 38 C.F.R. § 4.86(a) does not apply because no such exceptional pattern of hearing impairment is shown at any point during the appeal period.  Also, because there is no evidence at any point during the appeal period of an exceptional pattern of hearing impairment under 38 C.F.R. § 4.86(b), defined as when the puretone threshold is 30 decibels or less at 1000 Hertz and 70 decibels or more at 2000 Hertz, the rating provisions under 38 C.F.R. § 4.86(b) do not apply. 

The Veteran is competent to report his hearing loss symptoms and observations, and the Board finds that such reports are credible.  The Veteran has reported that he has difficulty with hearing what people are saying, such as in the February 2017 VA audiological examination. 

The Board has considered these lay statements as to the subjective severity of the Veteran's bilateral hearing loss and functional impairments thereof and the Veteran's contention that his current disability rating does not accurately depict the severity of his bilateral hearing loss.  However, the Board finds that the audiological testing as to the severity of bilateral hearing loss is essentially a medical matter.  The record does not indicate that the Veteran has medical expertise or training in the field of audiology.  Thus, his essential contention that his subjective hearing loss is objectively more severe than as reflected in the audiological testing results of record is not competent evidence.  See Jandreau v. Nicholson, 492 F.3d 1372 (2007); Kahana v. Shinseki, 24 Vet. App. 428, 438 (2011).  Thus, the Veteran's essential lay opinions that his subjective hearing loss impairment is objectively more severe than as reflected in the audiological testing results of record, and that the audiological testing results of record do not accurately reflect the objective severity of his hearing loss, have no probative value and are outweighed by the objective audiometric testing results of record performed by the audiologists in this case.  

The Board acknowledges that the Veteran has reported dizziness and vertigo.  However, there is no indication that such symptoms are medically attributed to the Veteran's hearing loss disability, nor has the Veteran contended the same.  Instead, the medical evidence shows that such symptoms are attributable to other physical disability.  Accordingly, the Board will not consider the Veteran's reported dizziness and vertigo in rendering evaluations for the Veteran's bilateral hearing loss disability.

In a February 2017 VA audiological examination, the audiogram that day showed the right ear puretone threshold average was 46 decibels, and the speech discrimination score was 96 percent.  After applying Table VI, the right ear has a numerical designation of Level I.  The left ear puretone threshold average was 34 decibels, and the speech discrimination score was 94 percent.  After applying Table VI, the left ear has a numerical designation of Level I.  Application of Table VII by comparing the right ear and left ear numerical designations shows that an evaluation of 0 percent is warranted.   

In an August 2012 VA audiological examination, prior to the appeal period, the audiogram that day showed the right ear puretone threshold average was 38 decibels, and the speech discrimination score was 96 percent.  After applying Table VI, the right ear has a numerical designation of Level I.  The left ear puretone threshold average was 35 decibels, and the speech discrimination score was 96 percent.  After applying Table VI, the left ear has a numerical designation of Level I.  Application of Table VII by comparing the right ear and left ear numerical designations shows that an evaluation of 0 percent is warranted.   

On review, during the appeal period, the criteria for a compensable disability rating for bilateral hearing loss have not been met or approximated under DC 6100 for the entire appeal period.  The Board concludes that the currently assigned noncompensable rating is appropriate.  

Retinopathy Evaluation

The Veteran's retinopathy associated with his kidney disability is currently assigned a noncompensable rating for the entire appeal period by analogy under 38 C.F.R. § 4.79, DC 6066.  Retinopathy is rated under DC 6006, which is evaluated on the basis of either visual impairment due to the retinopathy or based on incapacitating episodes, whichever results in a higher evaluation.  The Board notes that the Veteran is service-connected for retinopathy in both eyes, per the September 2012 rating decision.  The Veteran contends that he feels that his visual acuity has decreased, as reflected in his June 2014 statement. 
	
Incapacitating episodes due to retinopathy are not shown at any point during the appeal period.  Therefore, the retinopathy will be evaluated on the basis of visual impairment.  Evaluation of visual impairment is based on impairment of visual acuity (excluding developmental errors of refraction), visual field, and muscle function.  38 C.F.R. § 4.75.  Here, the Veteran's visual impairment is shown to be impairment of central visual acuity, as discussed below.  There is no competent evidence of impairment of visual fields medically attributable to retinopathy.  There is also no competent evidence of impairment of eye muscle function medically attributable to retinopathy.  

The Veteran is competent to report his vision symptoms.  The Board notes that the Veteran has reported multiple vision symptoms, and that he has subjectively attributed such symptoms to multiple disabilities.  For instance, he reported that he has "headaches with visual changes" in an October 2010 statement.  He reported left eye pain on VA eye examination in August 2012.  The Veteran has also reported diplopia (double vision) since August 2012, as shown in the VA treatment records, for example as noted in a November 2013 VA optometry consult.  Again, the record does not indicate that the Veteran has any medical training or expertise.  Therefore, he is not competent to provide an opinion as to which of his subjectively reported eye symptoms are medically attributable to retinopathy (as opposed to other disability such as his nonservice-connected cataracts or his separately service-connected residuals of stroke), and such opinions have no probative value.  

The medical evidence, to include the August 2012 VA examination, shows which eye symptoms are medically attributable to his retinopathy, and there is no indication that such subjectively reported symptoms are medically attributable his retinopathy.  The medical evidence, specifically to include the August 2012 VA examination, shows that the Veteran's retinopathy results in the visual impairment of impaired visual acuity.  The Board also notes that the medical evidence, such as the November 2013 VA optometry consult, does not show that the Veteran's reported diplopia is medically attributable to retinopathy (as opposed to a new and separate condition, diagnosed as left eye palsy, for example as shown in the December 2013 VA examination and in the November 2013 VA optometry consult).  Thus, the Board will consider only those impairments (specifically impairment of visual acuity) that are shown to be medically attributable to retinopathy when rendering an evaluation for the same.  See Mittleider v. West, 11 Vet. App. 181, 182 (1998).  

Here, the evidence shows that each eye has visual acuity, corrected, for distance, that is 10/200 (3/60) or better during the entire appeal period.  Such impairment of visual acuity is rated under DC 6066.  Thus, the Veteran's retinopathy is properly evaluated under this code.  No other code is for application. 

For the entire appeal period, the evidence shows that the Veteran's visual acuity, corrected, for distance, is at worse 20/40 in one eye, and 20/40 in the other eye, as shown in the August 2012 and December 2012 VA eye examinations.  Under DC 6066, this level of impairment of visual acuity is rated as noncompensable.  38 C.F.R. § 4.79.  There is no competent evidence of vision at least 20/50 in one eye at any point during the appeal period.  Thus, the criteria for a compensable disability rating for retinopathy have not been met or approximated under DC 6066 during this appeal period.  Id.  A compensable rating for retinopathy is not warranted.

Headaches Evaluation

The Veteran's service-connected tension headaches associated with the kidney disability are currently rated as noncompensable for the entire appeal period by analogy under 38 C.F.R. § 4.124a, Diagnostic Code (DC) 8100.  Because DC 8100 (which pertains to migraines) contemplates the Veteran's symptoms of headaches and a closely analogous headache diagnosis, the Board finds that the Veteran is properly evaluated under DC 8100.  

Under DC 8100, a noncompensable rating is warranted for less frequent attacks than as follows.  A 10 percent disability rating is warranted for migraines with characteristic prostrating attacks occurring on an average of once in two months over the last several months.  A 30 percent disability rating is warranted for migraines with characteristic prostrating attacks occurring on an average of once a month over the last several months.  A 50 percent disability rating is warranted for migraines with very frequent completely prostrating and prolonged attacks productive of severe economic inadaptability.  A 50 percent rating is the maximum rating provided under DC 8100.  38 C.F.R. § 4.124a.  

Governing case law and regulations have not defined "prostrating."  For reference, the Board notes that "prostration" is defined as "extreme exhaustion or powerlessness."  See DORLAND'S ILLUSTRATED MEDICAL DICTIONARY 1531 (32d. ed. 2012).  Also, the Board notes that "migraine" is commonly associated with irritability, nausea, vomiting, constipation or diarrhea, and often with photophobia.  Also, attacks are preceded by constriction of the cranial arteries, often with resultant prodromal sensory (especially ocular) symptoms.  Id. at 1166.  

This case turns on the frequency of any characteristic prostrating headaches attacks during the appeal period.  In the December 2014 letter, the Veteran's attorney relies entirely on the June 2012 VA examination (which shows the Veteran's subjective reports of very frequent prostrating headache attacks), and the attorney argues that despite the recurrent absence of complaints or treatment for headache symptoms in extensive VA treatment records during the appeal period, the June 2012 VA examination should outweigh such VA treatment records.  

The Veteran is competent to report the frequency of his headaches and the symptoms of headaches, to include any functional impairments, such as extreme exhaustion or powerlessness, and other symptoms that occur during his headache attacks.   However, the Board notes that the Veteran's reports as to the frequency and nature of his headache attacks during any certain period of time in the appeal period have been inconsistent and inconsistent with contemporaneous medical records, as acknowledged by the Veteran's attorney.  Specifically, the Veteran's reports indicating that his headaches are prostrating and that such prostrating effects are frequent have been inconsistent with his own contemporaneous statements in the contemporaneous medical records.  

For instance, the Veteran reported in the October 2010 claim that he has headaches on a daily basis, and that he takes pain medication to help with the pain.  He also reported daily headaches with "visual changes."  The Veteran did not specify the nature of such visual changes, and to the extent the Veteran contends that he has blurred vision due service-connected disability, the Board note that the August 2012 VA eye examiner noted that the Veteran has blurred vision because of his nonservice-connected cataracts.  In a February 2011 statement, the Veteran reported "massive headaches."   In a December 2011 letter from the Veteran's attorney, the Veteran is noted as reported headaches every day, with "severe" headaches 1-2 times per week.  There is no indication in these statements that such headache attacks cause prostration.  Then, on VA examination in June 2012, the examiner asked the Veteran a series of questions as to the nature and severity of headaches.  The Veteran answered that he has pain on both sides of his head that worsens with physical activity, and he reported that he also experiences nausea, vomiting, sensitivity to light, and changes in vision during headaches.  He stated that the duration of typical head pain lasts 1-2 days, and that prostrating attacks occur more frequently than once per month.  

On the other hand, the extensive VA treatment records and private treatment records dating during the appeal period, and dating right around the time of the Veteran's above reports, recurrently show that the Veteran denies headaches and a history headaches.  For instance, the Veteran was hospitalized in October 2010 (about the same time the Veteran reported daily headaches), there is no report of headaches, even when the medical provider reviewed all of the Veteran's systems with him.  Further, in a November 2010 VA primary care note, March 2011 VA primary care note, July 2011 VA clinic progress note, the Veteran denied having any headaches.  Indeed, in March 2011 and July 2011 VA treatment records, even though the Veteran reported chronic pain from nonservice-connected disabilities, the Veteran denied headaches.  

Then, as shown in the VA treatment records, in an April 2013 letter from Dr. A. to the Veteran's attorney, Dr. A. states that he has been caring for the Veteran since February 2012, and the Veteran has never complained of ongoing issues with headache to him.  Indeed, on that same day, the Veteran reported having a headache to the nurse, and, within a short amount of time, Dr. A. then wrote that letter to the Veteran's attorney attesting to a lack of history of recurrent headaches.  Review of the VA treatment records show that in late March 2013, the Veteran expressly asked Dr. A. to write a letter to the Veteran's attorney about his headaches.  

The remaining evidence around that time recurrently shows no headaches.  For example, in an April 2013 VA physical, the Veteran denied headache, and in September 2013, the Veteran denied headaches, despite reviewing his other painful chronic conditions.  In 2014, though there are extensive VA treatment records, there is recurrently no mention of headaches by the Veteran.  For example, in a January 2014 VA pain management clinic note, the Veteran denied headaches.  In a July 2014 VA physical, in which the Veteran presented to establish care at the Syracuse clinic, the Veteran did not mention headaches, even though he did mention getting pain medications for other disabilities.  In a February 2015 VA treatment record, which shows that the Veteran was following up on each of his chronic medical problems, the Veteran did not mention headaches, and he denied nausea and vomiting.  

Even when the Veteran reports to a medical treatment provider about having chronic headaches, to include having headache at the time of the appointment, there is recurrently no reports by the Veteran or indication in such medical reports that any such attacks are frequently prostrating or have any other characteristics contemplated by DC 8100.  For instance, in February 2012 VA treatment records, the Veteran reported a history of "chronic pain symptoms including migraines."  He reported having several issues in his history, including getting migraine headaches with aura, at which time he needs to sleep and go into a dark, quiet room.  There is no indication that the Veteran reported headaches that cause vomiting, and there is no indication from the Veteran that such attacks occur more frequently than once per month or when such history of migraine attacks occurred.  Indeed, on review of systems that day, the Veteran expressly denied persistent headaches.  Further, in a June 2012 VA primary care physician note (around the time of the June 2012 VA examination), the Veteran reported that he has chronic complaints of headaches and sleepiness and fatigue.  There is no mention by the Veteran of headaches with nausea, vomiting, and prostration during his headaches.  Also, in an August 2012 VA treatment record, the Veteran reported to Dr. A. that he was admitted to a community hospital for chest pains, and that he had had headaches and diplopia at that time as well.  He reported to Dr. A. that his diplopia continued since that time,  but there is no mention of his headache continuing since then. 

Further, and significantly, even when the Veteran contemporaneously reports to a medical provider about having a severe headache attack at the time of treatment, there is no indication in such medical reports that such contemporaneous attack is prostrating.  For instance, in a January 2012 VA emergency department triage note, the Veteran is noted as arrived by walking.  He reported that he has a headache, and that his pain is located in the head.  There is no indication that the Veteran was weak, powerless, vomiting, or nauseous at the time of this headache attack.  He described his headache severity as 10/10 [and therefore this headache was as severe as it gets for the Veteran].  The Veteran also described his headache pain as continuous, throbbing, and sharp for 2 weeks.  Again, there is no indication that such headache pain was prostrating during those two weeks.  For another example, in an August 2012 VA nursing telephone encounter note, the Veteran reported that he has headache.  He described his headache as moderate to severe, but there is no indication of weakness or powerlessness or other characteristics of migraine attack, to include no indication of nausea and vomiting or photophobia.  For another example, in a January 2013 VA nursing telephone encounter note, the Veteran reported to the nurse on the phone that that he has chronic headache and sweating.  There is no indication of weakness or powerlessness or other characteristics of migraine attack, to include no indication of nausea and vomiting or photophobia.  

Further, significantly, in an October 2015 VA neurology treatment record, the Veteran reported that he has throbbing, severe, 10/10 occipital headache.  He denied nausea and vomiting, but he did admit to photophobia/ photophobia.  Notably, the Veteran reported that "this was similar to other headache that he has had over the years, but this time it was additional accompanied by neurological symptoms in the face and hand.  The Veteran reported that his headache has since resolved, as has the weakness and paresthesias.  He reported that he has had these headaches twice a year and typically doesn't take anything for the headache.  The neurologist assessed the Veteran with migraine with aura with atypical features, resolved.  

For further examples, in a November 2015 VA treatment record, the Veteran reported that he has mild persistent headache that seem to be focused over his occipital scalp.   There is no indication that the headache attacks are prostrating or that they are accompanied by other characteristics such as nausea and vomiting.  Also, in a January 2016 VA treatment record, the Veteran reported that he has daily migraine headaches, which starts with pain at the back of the neck and moves forward.  There is no indication that the headache is prostrating or that it is accompanied by other characteristics such as nausea and vomiting. In a March 2016 VA neurology consult, the Veteran reported headaches.  He reported that he goes to bed and when he wakes up he is back to normal.  He stated that these incidences happen approximately every other month, but he decided not to go to the emergency room unless they got really bad.  The neurologist found that certain symptoms could be related to his stroke, or to a complicated migraine "although the Veteran does not elaborate too much on headache."  There is no indication that the headache is prostrating or that it is accompanied by other characteristics such as nausea and vomiting.  In a July 2016 VA treatment record, the Veteran noted that he takes medicine for his migraines, but he stated that he has migraine headaches less frequently, 1-2 times per week, as opposed to daily at his last VA visit.  However, he reported no weakness during headache attacks, or any other characteristics of migraine attacks such as nausea and vomiting. 

The Veteran also denied headaches and nausea recurrently when being treated at Chenango hospital, even when interviewed on review of systems, to include in November 2016, October 2016, October 2016, and earlier in October 2016. 

On one occasion in May 2016, the Veteran drove himself to Chenango, and he reported that he has a headache after being hit in the face, and that his headache is still present at the hospital.  He stated that there is throbbing, and that he has had vomiting, but denied preceding symptoms such as blurred vision, photophobia, numbness or weakness.  There is no indication that even this incident of headache that was due to being hit in the face was prostrating.  Earlier in May 2016, at Chenango, the Veteran denied headache, nausea, and vomiting.  He denied headache at Chenango hospital further on December 2015, October 2015, June 2015, and March 2015.  

Given that, as discussed, the Veteran reported in subsequent statements to VA that he has "massive" headaches on a daily basis, and that he has to lie down in a dark room every time he has a headache attack, and that when he has headaches, he has such characteristic symptoms such as vomiting and nausea, the Board doubts that he would recurrently deny a history of having any such headaches or nausea and vomiting recurrently throughout the appeal period to VA and private medical providers in his extensive treatment records.  Given that the Veteran's subjective subsequent statements regarding the his history, frequency, and nature of his headaches attacks, specifically to include whether any such headaches are prostrating, have been inconsistent and inconsistent with his own contemporaneous reports to medical providers in his extensive medical records, the Board finds that the Veteran is an unreliable historian, and that therefore his statements submitted to VA regarding the frequency and prostrating nature of his alleged headaches, such as has having daily prostrating headaches, and specifically on VA examination in June 2012, are not credible.  Thus, such reports have no probative value and are outweighed by the medical evidence of record of headache symptoms contemporaneously during the appeal period.  

It follows that, to the extent that a VA examiner, such as the June 2012 VA examiner, found that the Veteran has frequent prostrating attacks of headaches, and such findings are based entirely on the Veteran's noncredible reports of headache symptoms, such findings are also not probative.  

The Board acknowledges that the Veteran has a history of chronic headaches that manifest in head pain during the entire appeal period.  However, based on the above discussed competent and probative evidence, headaches with characteristic prostrating attacks occurring on an average of once in two months over the last several months are not shown or nearly approximated.  Thus, the criteria for a compensable disability rating under DC 8100 have not been met or approximated, and an increased rating is not warranted.  

For each of the above discussed increased compensation claims, the Board has considered the applicability of other diagnostic codes and finds that no other codes are applicable in this case.  Further, at no point during the applicable rating period have the criteria for ratings greater than those discussed above been met or approximated.  The Board has considered the applicability of the benefit of the doubt doctrine.  However, because the preponderance of the evidence is against a finding that rating greater than those discussed above are warranted, the benefit of the doubt doctrine is not applicable.  38 U.S.C. § 5107(b).    

The Veteran and his attorney have not raised any other issues, nor have any other issues been reasonably raised by the record in conjunction with his claims for increased compensation that are addressed above.  See Doucette v. Shulkin, No. 15-2818, 2017 U.S. App. Vet. Claims LEXIS 319, *8-9 (Vet. App. March 17, 2017) (confirming that the Board is not required to address issues unless they are specifically raised by the claimant or reasonably raised by the evidence of record).

Service Connection for Cataracts

A Veteran is entitled to VA disability compensation for service connection if the facts establish that a disability resulted from disease or injury incurred in the line of duty or for aggravation of a preexisting disease or injury in the active military, naval or air service.  38 U.S.C. §§ 1110; 38 C.F.R. § 3.303.  Generally, to establish a right to compensation for a present disability, a veteran must show (1) a present disability; (2) an in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship between the present disability and the disease or injury incurred or aggravated during service.  Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004).

A disability that is secondary to a service-connected disease or injury shall be service-connected.  Establishing service connection on a secondary basis requires evidence sufficient to show (1) that a current disability exists and (2) that the current disability was either (a) proximately caused by or (b) proximately aggravated by a service-connected disability.  Allen v. Brown, 7 Vet. App. 439, 448 (1995).  When service connection is established for a secondary condition, the secondary condition shall be considered a part of the original condition.  38 C.F.R. § 3.310(a).

The Veteran contends, such as in his May 2008 claim, that his bilateral cataracts are secondary to his kidney disability.  The Veteran is competent to report his symptoms and observations.  However, the Board finds that the determinations as to the nature and etiology of the Veteran's bilateral cataracts are essentially medical questions, and as such are beyond its own competence to evaluate based upon its own knowledge and expertise.  Further, the record does not indicate that the Veteran has medical expertise or training, to include in the fields of optometry.  Thus, his contention that his current bilateral cataracts were caused or aggravated by his kidney disability, is also not competent evidence.  See Jandreau v. Nicholson, 492 F.3d 1372 (2007); Kahana v. Shinseki, 24 Vet. App. 428, 438 (2011).  Thus, the Veteran's lay opinions regarding the etiology of the bilateral cataracts have no probative value.  

The Board acknowledges that the Veteran's attorney stated in an August 2012 letter that the Veteran has been diagnosed with bilateral cataracts by a VA doctor, and that this doctor "told him this is due to his hypertension."  Though the Veteran and his attorney are each competent to report a contemporaneous medical opinion, there is no indication in the VA treatment records that such medical conclusion was supported by rationale or that it was based on a review of the Veteran's claims file and medical history.  Therefore, this reported opinion has very little probative value and is outweighed by the below discussed opinions.    

The preponderance of the evidence is against a finding that the Veteran's current bilateral cataracts are etiologically related to service, or that such disability was caused or aggravated by a service-connected disability.  

The August 2012 VA examination has probative value because the examiner examined the Veteran and the examiner has the requisite medical expertise to render opinions as the nature and diagnosis of the Veteran's eye disabilities.  In pertinent part, the examiner diagnosed the Veteran with bilateral cataracts.  

The December 2013 VA examination has probative value because the examiner examined the Veteran, she reviewed the claims file, she rendered her opinions based on the Veteran's subjective history and lay statements, and she based the opinion on her own medical expertise.  The December 2013 VA examiner opined that the Veteran's cataracts were age-related, and that there is no association between cataracts and the Veteran's kidney disability.  

The August 2016 VA medical opinion in conjunction with the September 2016 medical opinion, by Dr. L., has probative value because it was rendered by an optometrist who has the requisite expertise to render an opinion as to the nature and etiology of the Veteran's cataracts, she reviewed the claims file, and she supported her opinions with rationale, she rendered her opinions based on the Veteran's subjective history and lay statements, and she based the opinion on her own medical expertise.  In August 2016, Dr. L opined that the Veteran's cataracts were not caused by the Veteran's glomerulonephritis with hypertension.  In September 2016, Dr. L. opined that the Veteran's cataracts were not aggravated by his kidney disability or any other service-connected disability.  She noted that cataracts are the most common cause of vision loss in people over 50.   What is the rationale?  

The Board acknowledges that the Veteran has submitted medical literature that indicates a relationship between high blood pressure and the development of cataracts.  However, such literature has very little probative value in this case, as it does not take into account the Veteran's specific medical history.  Such medical literature is outweighed by the above discussed VA examiner's opinions.  

On review, and given the above VA medical opinions, the preponderance of the evidence is against a finding that the Veteran's bilateral cataracts were caused or aggravated by a kidney disability.  There is no competent and probative evidence to indicate, and no lay argument to show, that the cataracts were proximately due to, the result of, or aggravated by any other service-connected disability.  For these reasons, service connection is not warranted on a secondary basis for the bilateral cataracts .  38 C.F.R. § 3.310.  

Further, the preponderance of the evidence is against a finding that the Veteran's current bilateral cataracts are otherwise related to service.  The Veteran's service treatment records show no indication of cataracts, and post-service treatment records show that the Veteran was diagnosed with cataracts many years after service.  Further, the Veteran has not reported why he believes there is a direct relationship between his cataracts and service.  The above medical opinions instead show that the Veteran's cataracts are age-related.   For these reasons, and given that there is no indication in the medical evidence and no lay argument for a direct etiological relationship between the bilateral cataracts and service, entitlement to service connection is not warranted on a direct basis for the bilateral cataracts.  38 C.F.R. § 3.303; Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004).  

Service Connection for Diabetes Mellitus

The Veteran contends, as reflected in his October 2010 claim, that he has diabetes mellitus that is related to service or was caused or aggravated by his service-connected kidney disability.  The Board also notes that in a June 1993 statement, the Veteran contended that that he has diabetes mellitus that is "probably secondary" to his kidney disability. 

The identification of initial manifestations of diabetes mellitus and the diagnosis of diabetes mellitus, as well as the determination as to the etiology of diabetes mellitus, are essentially medical questions, and as such it is beyond its own competence to evaluate based upon its own knowledge and expertise.  The record does not indicate that the Veteran has medical expertise or training, to include in the field of endocrinology.  It follows that the Veteran's determinations that his diabetes mellitus first manifested in service or is related to service, or that such disability was caused or aggravated by a service-connected disability are also not competent evidence.  See Jandreau v. Nicholson, 492 F.3d 1372 (2007); Kahana v. Shinseki, 24 Vet. App. 428, 438 (2011).  Therefore, such opinions by the Veteran have no probative value.  For instance, the Veteran's opinion that he developed diabetes due to his kidney disability, as exemplified by protein and urine in his blood, has no probative value.  

On the other hand, the May 2012 VA medical examination has probative value because it was rendered by a physician who has the requisite expertise to render an opinion as to the etiology of the Veteran's diabetes mellitus, he reviewed the claims file and he based the opinion on his own medical expertise.  The May 2012 VA physician reviewed the claims file and opined that the Veteran's diabetes mellitus is not related to service.  The physician also noted that there is no relationship between glomerulonephritis and diabetes mellitus in medical literature, and that there was nearly a 30 year gap between the two diagnoses.  

Also, the August 2016 VA medical opinion has probative value because it was rendered by a physician who has the requisite expertise to render an opinion as to the etiology of the Veteran's diabetes mellitus, he reviewed the claims file, and he supported his opinions with rationale, he rendered his opinions based on the Veteran's subjective history and lay statements, and he based the opinion on his own medical expertise.  

The August 2016 VA physician reviewed the claims file and opined that the Veteran's diabetes mellitus did not manifest in service and is not related to service.  The physician also noted that there is insufficient documented medical evidence in the service treatment records to support this contention that diabetes manifested in service or is related to service.  The August 2016 VA examiner also opined that the erectile dysfunction was not caused by the kidney disability or other service-connected disability.  The August 2016 VA examiner also opined that the Veteran's erectile dysfunction was not aggravated [to any extent, permanently or otherwise] by the Veteran's kidney disability or any other service-connected disability.  The VA physician stated that there is insufficient documented medical evidence to support a finding that the Veteran's kidney disability caused or aggravated the Veteran's diabetes.  

First, the Board notes that  diabetes mellitus is a "chronic disease" under 38 C.F.R. § 3.309(a); therefore, the presumptive provisions of 38 C.F.R. § 3.303(b) apply to the claim.  Walker v. Shinseki, 708 F.3d 1331 (Fed. Cir. 2013).  Where the evidence shows a "chronic disease" in service or "continuity of symptoms" after service, the disease shall be presumed to have been incurred in service.  In order to show a "chronic" disease in service, the record must reflect a combination of manifestations sufficient to identify the disease entity, and sufficient observation to establish chronicity at the time.  Where a chronic disease has been incurred in service, subsequent manifestations of the same chronic disease at any later date, however remote, are service-connected unless clearly attributable to undercurrent causes.  If a condition noted during service is not shown to be chronic, then generally, a showing of "continuity of symptoms" after service is required in order to establish entitlement to service connection.  38 C.F.R. § 3.303(b). 

Additionally, where a veteran served ninety days or more of active service, arthritis that becomes manifest to a degree of 10 percent or more within one year after the date of separation from such service, such disease shall be presumed to have been incurred in service, even though there is no evidence of such disease during the period of service. 38 U.S.C.A. §§ 1101, 1131, 1112, 1113 (West 2014); 38 C.F.R. §§ 3.307, 3.309(a).  While the disease need not be diagnosed within the presumption period, it must be shown, by acceptable lay or medical evidence, that there were characteristic manifestations of the disease to the required degree during that time.  Id. 

Here, in light of the above-discussed VA medical opinions, the preponderance of the evidence is against a finding that the Veteran's current diabetes mellitus first manifested in active service.  There is also no medical evidence to support (and no lay argument to indicate) that the diabetes mellitus manifested to a compensable degree within the first post-service year.  Also, the Board notes that the Veteran himself reported, in September 1993 and April 1998 VA examinations, that he was initially diagnosed with diabetes mellitus and treatment thereof in the 1990s, years after service.  The Board also notes that in an August 1991 VA general medical examination, the Veteran denied a history of diabetes.   There is no indication in the medical evidence that the Veteran's diabetes manifested in service or within the first post-service year.  On review, the preponderance of the evidence does not show a combination of manifestations to identify diabetes mellitus in service (or within the first post-service year) and to establish chronicity of diabetes mellitus since service.  Further, the record is silent for any diagnosis of or treatment of diabetes mellitus until years after separation from service.  See Maxson v. Gober, 230 F.3d 1330, 1333 (Fed. Cir. 2000) (holding that it is proper to consider the Veteran's entire medical history, including the lengthy period of absence of complaint with respect to the condition he now raised).  For these reasons, the record does not reflect a combination of manifestations sufficient to identify diabetes mellitus in service or within the first post-service year, and continuity of symptomatology of diabetes mellitus since service is not shown.  Accordingly, the Veteran's current diabetes mellitus is not entitled to the presumption of service connection.  See generally 38 C.F.R. § 3.303(b), 3.307, 3.309(a).  

Second, the preponderance of the evidence is against a finding that the Veteran's current diabetes  is directly etiologically related to service, or that such disability was caused or aggravated by a service-connected disability.  On review, and given the above VA medical opinions, the preponderance of the evidence is against a finding that the Veteran's diabetes mellitus was caused or aggravated by his kidney disability.  There is no medical evidence to indicate, and no probative lay argument to show, that diabetes was proximately due to, the result of, or aggravated by any other service-connected disability.  For these reasons, service connection is not warranted on a secondary basis for diabetes.  38 C.F.R. § 3.310.  Further, given the above VA medical opinions, the preponderance of the evidence is against a finding that the Veteran's current diabetes mellitus is otherwise etiologically related to service, and there is no probative lay argument to show the same.  Accordingly, service connection on a direct basis is not warranted for the Veteran's diabetes mellitus.  38 C.F.R. § 3.303; Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004).  

Erectile Dysfunction

The Veteran contends, such as in a December 2011 statement, that his erectile dysfunction is secondary to his kidney disability, to include as secondary to his hypertension or medication he takes for hypertension.  The Veteran is competent to report his symptoms and observations.  However, the Board finds that the determination as to the etiology of the Veteran's erectile dysfunction is essentially a medical question, and as such is beyond its own competence to evaluate based upon its own knowledge and expertise.  The record does not indicate that the Veteran has medical expertise or training.  Thus, his contention that his erectile dysfunction is related to service or was caused or aggravated by his kidney disability, to include his hypertension or medication he takes for hypertension, is also not competent evidence.  See Jandreau v. Nicholson, 492 F.3d 1372 (2007); Kahana v. Shinseki, 24 Vet. App. 428, 438 (2011).  Thus, the Veteran's lay opinions regarding the etiology of the erectile dysfunction have no probative value.  

The preponderance of the evidence is against a finding that the Veteran's current erectile dysfunction is etiologically related to service, or that such disability was caused or aggravated by a service-connected disability.  

The August 2016 VA medical opinion has probative value because it was rendered by a physician who has the requisite expertise to render an opinion as to the etiology of the Veteran's erectile dysfunction, he reviewed the claims file, and he supported his opinions with rationale, he rendered his opinions based on the Veteran's subjective history and lay statements, and he based the opinion on his own medical expertise.  

The August 2016 VA physician reviewed the claims file and opined that the Veteran's erectile dysfunction did not begin in service and is not related to service.  The physician also noted that there are insufficient service treatment records and post-service treatment records to support this contention. Further, the August 2016 VA physician reviewed the claims file and opined that the Veteran's erectile dysfunction was not caused or aggravated by the Veteran's kidney disability or any other service-connected disability.  The VA physician stated that there is insufficient documented medical evidence that any service-connected disability caused or aggravated the Veteran's erectile dysfunction or any psychosexual dysfunction.  

The July 2016 VA medical opinion by Dr. P.  also has probative value because it was rendered by a medical professional who has the requisite expertise to render an opinion as to the nature and etiology of the Veteran's claimed erectile dysfunction, he reviewed the claims file, and he supported his opinions with rationale, he rendered his opinions based on the Veteran's subjective history and lay statements, and he based the opinion on his own medical expertise.  Dr. P. opined that the Veteran's erectile dysfunction is not caused by the Veteran's kidney disability.  Dr. P. noted that this opinion is rendered also based on review of medical literature.  Dr. P. also noted that the Veteran's erectile dysfunction is multifactorial, and that the medical records show obesity, age, and nonservice-connected lumbar spine disability and diabetes.  

The August 2012 VA medical opinion also has probative value because it was rendered by a medical professional who has the requisite expertise to render an opinion as to the etiology of the Veteran's erectile dysfunction, he reviewed the claims file, and he supported his opinions with rationale, he rendered his opinions based on the Veteran's subjective history and lay statements, and he based the opinion on his own medical expertise.  

The August 2012 VA examiner noted the Veteran's report that he started having erectile dysfunction problems a couple years ago.  He reported problems achieving an erection.  The examiner reviewed the claims file and opined that the Veteran's erectile dysfunction is not related to service.  The examiner noted that the erectile dysfunction is multifactorial.  He also noted that the that the diagnosis of erectile disorder was rendered years after service, and that there is no indication of erectile dysfunction or impotence in service in the service treatment records.  The examiner opined that it is more probable that this disability is related to the natural course of aging, physical decondition, and/or a combination of other factors of the Veteran's nonservice-connected disabilities of neck disability, back disability, cardiac disability, and/or poorly controlled diabetes.  

On review, and given the above discussed VA medical opinions, the preponderance of the evidence is against a finding that the Veteran's claimed erectile dysfunction was caused or aggravated by a kidney disability or any other service-connected disability.  There is no medical evidence to indicate, and no probative lay argument to show, that the claimed erectile dysfunction was proximately due to, the result of, or aggravated by any other service-connected disability.  For these reasons, service connection is not warranted on a secondary basis for the claimed erectile dysfunction.  38 C.F.R. § 3.310.  

Further, the preponderance of the evidence is against a finding that the Veteran's claimed erectile dysfunction is otherwise related to service.  The Veteran himself has not argued that his erectile dysfunction began in service, nor has he reported any symptoms or treatment for erectile dysfunction until years after service.  Accordingly, and given the above VA medical opinions showing that there is no indication in the medical evidence for a direct etiological relationship between the erectile dysfunction and service, entitlement to service connection is not warranted on a direct basis for the same.  38 C.F.R. § 3.303; Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004).  

Because the preponderance of the evidence is against the Veteran's claims for service connection, the benefit of the doubt provision does not apply, and the claims must be denied.  See 38 U.S.C. § 5107.  


ORDER

Prior to August 1, 2016, entitlement to an increased disability rating of 10 percent for skin disorder is granted, subject to the law and regulations governing the payment of VA compensation benefits.

For the entire appeal period, entitlement to a disability rating greater than 30 percent for kidney disability is denied. 

Entitlement to service connection for bilateral cataracts is denied.

Entitlement to service connection for diabetes mellitus is denied. 

Entitlement to service connection for erectile dysfunction is denied.  

For the entire appeal period, entitlement to a compensable disability rating for the service-connected bilateral hearing loss disability is denied. 

During the entire appeal period, entitlement to a compensable disability rating for retinopathy is denied.  

During the entire appeal period, entitlement to a compensable disability rating for headaches is denied.  

Entitlement to an effective date earlier than October 26, 2010 for the grant of service connection for headaches is denied. 

The May 1969 rating decision that denied service connection for tension headaches was not clearly and unmistakably erroneous. 


REMAND

Skin Disorder Evaluation from August 1, 2016

Regarding entitlement to increased compensation for the skin disorder from August 1, 2016.  The Veteran was last afforded a VA skin examination on August 1, 2016.  In a December 2017 statement from the Veteran's attorney, the Veteran's attorney stated that he held a teleconference with the Veteran on December 21, 2017, and the Veteran reported that he has observed what he believes are acne symptoms on his face and neck.  The Veteran reported such symptoms as "sores" and he reported that his symptoms cover 90 percent of his body.  Because it is unclear whether such reported symptoms are medically attributable to his service-connected skin disorder, and because the Veteran has reported new symptomology since his last VA examination, the Veteran should be afforded a new VA examination to determine the nature of such observed symptoms, to include an opinion as to whether such reported symptoms are medically attributable to his service-connected skin disorder.  

Further, the Veteran reported in the December 2017 teleconference that such sores have been or will have to be surgically removed.  Attempts should be made to obtain any outstanding treatment records relevant to the skin disorder.  

TDIU

Regarding TDIU, the Veteran has contended, such as in his August 2016 and September 2010 VA Forms 21-8940, that he is precluded from securing and maintaining employment due to his service-connected kidney disability alone.  However, the Board notes that the evidence shows a long history of nonservice-connected low back disability, which the record tends to indicate is the reason for the Veteran leaving employment in 1989.  For instance, the Veteran himself reported in his December 2010 VA kidney examination that the cause of his retirement was his back disability.  In a November 1991 SSA decision, it is noted that the Veteran sustained injuries to his back, right shoulder, and left leg in an industrial accident in May 1989.  The SSA decision noted medical evidence showing that that the Veteran had stress and depression due to his pain, financial difficulties, and inability to do his usual work.  The decision noted the Veteran's testimony that he has difficulty sleeping more than two or three hours a night because of his pain, and that he can sit no more than 15 minutes and stand for no longer than 15 to 20 minutes and walk no more than one-half block.   Records show experience in construction.  For example, in a January 1970 statement, the Veteran reported that his work is too strenuous and that he is not qualified to do anything but labor work.   

However, the Veteran's attorney has raised the argument, such as in the December 2017 statement, that a total disability rating is warranted for the Veteran's psychiatric disability.  The Board also notes that there is lay and medical evidence of record that tends to indicate that the Veteran's psychiatric disability impacts his ability to work.  The matter of entitlement to increased compensation for a psychiatric disability is not before the Board at this time, as noted in the Introduction above.  The Board therefore remands the matter of TDIU as pending adjudication of the matter of increased compensation for a psychiatric disability.  The Board also notes that the record indicates that the Veteran applied for vocational rehabilitation benefits, such as in a May 1983 statement.  Any outstanding records pertaining to such claim should be associated with the record.  

Residuals of Stroke Evaluation 

As noted above, matter of entitlement to increased compensation for a psychiatric disability is not before the Board at this time.  The Board also notes that the Veteran was granted service connect for psychiatric disability as associated with the residuals of stroke.  The Veteran has been afforded VA examinations regarding his residuals of stroke, and the most recent was in February 2017.  The medical evidence, such as the February 2017 and the August 2014 VA examinations, tend to indicate that that the stroke residuals include both psychiatric and cognitive symptoms.  Because the residuals of stroke evaluation depends on the evaluation of symptoms for psychiatric disability, the Board remands the matter of entitlement to increased compensation for stroke residuals as pending adjudication of the matter of increased compensation for a psychiatric disability.  

Accordingly, the case is REMANDED for the following action:

1. Contact the Veteran and request that he provide information as to any outstanding VA or non-VA treatment records pertinent to skin disability or residuals of stroke. 

All attempts to fulfill this development should be documented in the claim file.  The Veteran should be asked to authorize the release of any outstanding pertinent non-VA medical records.  

2. Obtain the Veteran's VA vocational rehabilitation records, if any, and any records pertaining to a claim for vocational rehabilitation, if any, and associate any such records with the claims file.  All attempts to obtain these records should be documented in the file.

3. After completing the above directives, schedule the Veteran for a VA examination to determine the nature and severity of the Veteran's skin disability.  Make the claims file available to the examiner for review of the case.  

The examiner is also asked to address the nature, severity, and all symptoms of the Veteran's service-connected skin disability.  If the Veteran's skin disability is manifested on the Veteran's face and/or neck, then specifically address whether such manifestations cover over 40 percent of the Veteran's face and neck.  

Further, in so doing, the examiner is asked to address the Veteran's December 2017 statements in a teleconference with his attorney regarding what he believes are acne symptoms on his face and neck.

The examiner is asked to explain the reasons behind any opinions expressed and conclusions reached.  

4. Conduct any further development that the AOJ considers is warranted with regard to the matters of skin disability, TDIU, and residuals of stroke, to include (if deemed necessary) further examination(s), or additional medical opinion(s).  

5. Thereafter, readjudicate the issues on appeal, and furnish the Veteran and his attorney a supplemental statement of the case if a matter is not resolved to the Veteran's satisfaction.  Provide an opportunity to respond before the case is returned to the Board.  

The appellant has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court 

of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).





______________________________________________
K. J. Alibrando
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


